Title: From Benjamin Franklin to Sir Alexander Dick, 17 September 1760
From: Franklin, Benjamin
To: Dick, Sir Alexander


          
            Dear Sir Alexander
            London, Sept. 17. 1760
          
          It gave me great Pleasure to learn from Dr. Robertson, that you and Lady Dick and your lovely Bairns, were all well and happy. Now that the long Litigation between our Province and the Proprietaries, which I had the Care of, is finished, I hope to be a better and more punctual Correspondent. My Time will be more my own. I am in debt to my Friends in Scotland for their kind Letters, which I shall endeavour to discharge as soon as I return from a Journey I am just going. Will, too, intends to grow good; and as an Earnest of it, remembers his Promise to Lady Dick and sends the Chapter.
          
          
          The Bearer, Mr. Shippen, I beg Leave to recommend to your Countenance and Protection, as an ingenious worthy young Man, and the Son of my Friend. He goes to Edinburgh to improve himself in Physic and Surgery, and hopes to obtain there the Sanction of a Degree, if found to merit it. Your friendly Advice with regard to his Studies, and kind Influence and Interest in facilitating his Affair, will, I am persuaded, be a Favour conferr’d not improperly. With the sincerest Wishes of Health and Happiness to you and yours, I am, Dear Sir, Your most obedient and most humble Servant
          
            B Franklin
            Sir Alexr. Dick
          
        